DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The electronic terminal disclaimer filed on 02/22/2022 is acknowledged and approved, and overcomes the nonstatutory double patenting rejection of the claimed invention.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 30-51 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 30 and 41, the closest prior art (Rothschild, Cannon, Nelson, Watson, Grimes, Hirschberg (US 2003/0128820), Greco, Williams, Doulton, and Hirschberg (US 2002/0188453) does not teach or suggest the claimed invention having “initiating communication of at least one of the one or more of the audio formatted voicemail messages to the mobile device responsive, at least in part, to a query call initiated by the mobile device, communication of the query call being initiated by the notification, wherein the mobile device includes executable instructions to process the communication of the at least one of the one or more of the audio formatted messages for display of an at least partial text .
 	
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VAN D HUYNH/Primary Examiner, Art Unit 2665